—Proceeding pursuant to CPLR article 78 to review a determination of the Town Board of the Town of Montgomery, dated December 12, 1995, which adopted the findings of a Hearing Officer who, after a hearing, found the petitioner guilty of numerous charges of incompetence and misconduct, and dismissed him from his position as a police officer in the Town of Montgomery.
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, with costs.
The determination under review is supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135). Furthermore, the penalty of dismissal was not so disproportionate to the offenses committed as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Dabulis v New York City Tr. Auth., 222 AD2d 433; Matter of Hickey v Bratton, 180 AD2d 682; see also, Matter of Brooks v Suardy, 222 AD2d 502; Matter of Ruggio v Hammill, 207 AD2d 991). Bracken, J. P., Pizzuto, Florio and McGinity, JJ., concur.